DETAILED ACTION
1.	This office action is a response to communication submitted on 11/25/2019.
2. 	Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 4, 10 and 16, the limitation “if the calculated motor current exceeds…; determine if a PMSM voltage exceeds a…; if the calculated motor current exceeds the designated..., render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the “if’ clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: “if’ is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the “if’ clause has not been given patentable weight since that might not happen at all.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being anticipated/unpatentable by KATO (JP 2011244571 A) in view of HARTMANN et al. (DE 102012018819 A1).
In regards to claims 1 and 7, KATO (Figs. 1, 2A-2B, 3A-3C) shows a system and corresponding method comprising: 
a permanent magnet synchronous machine (2); and a motor control system (implicit as control blocks on Fig. 1) configured to limit machine current (i.e. Iq/Id), the motor control system being configured to: 
determine a torque command (Tr*) that is limited to within a maximum torque of the PMSM for a designated maximum DC link voltage (i.e. Vb* - calculated by adding bus voltage compensation value vb_repair to detection bus voltage v_batt and subtracting predetermined value Voffset);
perform a maximum torque per ampere (Tmax) calculation using the torque command (Tr*) to determine current commands for PMSM control (i.e. id*/iq*).
Although it is obvious to determine a torque command taking in account maximun allowable current limits, KATO does not explicitly discloses determine a torque command also by not exceed a designated maximum PMSM current limit value.
HARTMANN discloses and shows (Figs. 1-4) to determine a torque command (i.e. M*begr I and/or M*begr Ψ) based on DC link (Uz) and that does not exceed a designated maximum PMSM current limit value (i.e. ILim and ΨLim), (i.e. from the DC link voltage value and the speed is determined, the torque maximum is determined as the solution to an optimization problem in which the stator flux amount reaches the maximum permissible value Ψ Lim , where I Lim is the maximum permissible output current of the converter and / or the maximum permissible stator current of the motor, where ΨLim is specified, where  the maximum permissible stator current is).
Thus, given the teaching of HARTMANN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KATO to determine a torque command by taking in account maximum allowable current limits of the machine/motor in order to protect the system form over currents damaging and the control limits, the system  consequently improving the system reliability.
In regards to claims 2 and 8, KATO (Figs. 1, 2A-2B, 3A-3C) shows wherein the motor control system is further configured to: determine if a PMSM voltage exceeds a designated maximum DC link voltage of the system; and use the current commands from the MTPA calculation for PMSM control when the PMSM voltage does not exceed the designated maximum DC link voltage (see VLIM on Figs. 2B and 3A, wherein the voltage is from the battery, max voltage taking in account).
In addition, HARTMANN discloses and shows (Figs. 1-4) wherein the motor control system is further configured to: determine if a PMSM voltage exceeds a designated maximum DC link voltage of the system; and use the current commands from the MTPA calculation for PMSM control when the PMSM voltage does not exceed the designated maximum DC link voltage (see Usmax, Uz are Voltage limit on DC link capacitor).
In regards to claims 3-4 and 9-10, HARTMANN further discloses and shows (Figs. 1-4) wherein, when the MTPV calculation determines that PMSM voltage exceeds the designated maximum DC link voltage, the motor control system is further configured to perform a MTPV calculation to determine: current commands for PMSM control that achieve the maximum torque of the PMSM for the designated maximum DC link voltage, when the maximum torque (M*bergr I and M*begr Ψ) of the PMSM (3) is determined to be less than or equal to (i.e. limited) a given torque command (M*); and current commands (i.e. id*/iq*) for PMSM control that achieve the given torque command (T*), when the maximum torque of the PMSM (3) is determined to be greater than the given torque command wherein, when the maximum torque of the PMSM is determined to be greater than the given torque command during the MTPV calculation (i.e. he maximum allowable value  achieved), the motor control system is further configured to reduce the PMSM voltage until the maximum torque of the PMSM is substantially equal to the given torque command for a designated motor speed and then determine current commands for PMSM control(i.e. equal to the torque setpoint),  (as shown in Figs. 1-4 and disclosure translation provided).
Allowable Subject Matter
7.	Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 112 and objection raised. 
8. 	The following is an examiner’s statement of possible reasons for allowance:
However, regarding Claims 5 and 11 the prior arts disclosed above do not teach or fairly suggest alone or in combination “when the calculated motor current value exceeds the designated maximum motor phase current limit value, determine updated current commands for motor control based on a selected current angle; wherein the selected current angle is determined using a search operation for a motor current angle such that, if the calculated motor current exceeds the designated maximum motor phase current limit value, the magnitude of the calculated motor current is fixed at the designated maximum motor phase limit value and the selected current angle is swept from - towards 0 until a modified torque increases and becomes equal to the torque commanded by the torque control module and the voltage is lower than or equal to a designated maximum DC link voltage of the motor.”.
Related Prior Arts
9.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
WO 2018043502 A1 discloses the current command generation unit 29 of the inverter control device according to the present embodiment further includes a torque limit calculation unit 30, a torque limitation unit 31, and an adder 36. Further, the voltage V supplied from the inverter 1 is added as an input. The torque limit calculation unit 30 calculates the torque limit (torque command maximum value) from the rotational speed ω of the electric motor 2, the DC link voltage (DC voltage) V between the inverter main circuit and the DC power supply, and the q-axis voltage iq. Calculate and output Tlim.
CN 107968609 A discloses wherein the outputting the first current to the motor lead angle, further comprising: obtaining the maximal torque current ratio curve of the motor according to the maximal torque current ratio curve determining a stator current vector of the motor, determining the first current lead angle according to the stator current vector.
US 20080303475 A1 The processing module 60 comprises the transition sub-module 62 and the torque command adjustor 68. The estimated maximum torque limits and the pre-determined torque limits are supplied to the transition sub-module 62. For example, the estimated maximum torque limits (T.sub.max.sub.--.sub.motoring and T.sub.max.sub.--.sub.regenerating) are supplied to the transition sub-module 62 from the torque limit estimator 48, and the pre-determined torque limits (T.sub.max.sub.--.sub.mot and T.sub.max.sub.--.sub.reg) are retrieved from one or more look-up tables. The transition sub-module 62 utilizes the torque command (TorqueCmd) and the motor speed (Speed) to determine the final maximum torque limits for motoring and/or regenerating. In a hybrid electric vehicle embodiment, this final maximum torque limit is supplied to the HCP and torque command adjustor 68 calculates the scaled index torque for d-axis and q-axis current look-up tables using the torque command from the HCP and the pre-determined torque limits (T.sub.max mot and T.sub.max.sub.--.sub.reg) from the one or more look-up tables. The torque command adjustor 68 thus adjusts the torque command to compensate for variations in the torque produced by the PM machine 16. 
US 20080303475 A1 discloses determining a maximum torque of the PM machine based on an error between a commanded d-axis flux and an estimated d-axis flux of the PM machine, and adjusting a torque command based on the maximum torque. The error associated with a variation between a current temperature and a nominal temperature of the PM machine.
WO 2021093397 A1 discloses an MTPV look-up module, and a straight axis Current given generation module, quadrature axis current given generation module, right-angle axis current PI module and voltage feedforward compensation module, calculate the maximum voltage and maximum flux linkage module output maximum voltage to the direct axis given current generation module, output maximum flux linkage To the torque limiter look-up table module, the torque limiter look-up table module obtains the limited given torque, and input the output of MTPA look-up module and MTPV look-up module, MTPA look-up module and MTPV look-up module respectively Input the direct-axis current given generation module and the quadrature-axis current given generation module, the output of the direct-axis current given generation module and the quadrature-axis current given generation module is output through the orthogonal-axis current PI module and the voltage feedforward compensation module, and the right-angle axis The output of the current PI module is also fed back to the direct-axis current given generation module.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846